Citation Nr: 0018295	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1970 to August 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 decision by 
the Committee on Waivers and Compromises of the Houston VARO 
which denied the veteran's request for a waiver of recovery 
of his loan guaranty indebtedness that had been established 
in the amount of $11,618.21, plus accrued interest.

In February 1996, the Board issued a decision denying waiver 
of recovery of the loan guaranty indebtedness, finding that 
under the principles of equity and good conscience, it would 
not be unfair to deny the veteran a waiver of recovery of his 
loan guaranty indebtedness.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in March 1998, the Court 
vacated the Board's decision and remanded the matter to the 
Board for proceedings consistent with the order.  Reference 
was made to Ridings v. Brown, 6 Vet. App. 544 (1994), a case 
in which the Court held that the Board had to independently 
address the question of fraud, misrepresentation, or bad 
faith in the creation of an indebtedness before addressing 
whether waiver would be appropriate under the applicable 
criteria of 38 C.F.R. § 1.965(a) (1999) pertaining to the 
principles of equity and good conscience.  The Board remanded 
the case in September 1998 for further development.  
Subsequent thereto, in a July 1999 supplemental statement of 
the case, it was indicated that a partial waiver of the 
appellant's loan guaranty indebtedness in the amount of 
$5,809.11, was consistent with the principles of equity and 
good conscience.  It was further indicated that recovery of 
the remainder of the loan guaranty indebtedness, in the 
amount of $5,809.11, did not violate the principles of equity 
and good conscience.

The case was again returned to the Board where it was 
remanded in February 2000 for procedural purposes.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property, 
resulting in the veteran's loan guaranty indebtedness of 
$11,618.21. plus accrued interest.

2.  The veteran was not without fault in the creation of his 
loan guaranty indebtedness, although there were unusual 
circumstances that have been considered in the mitigation of 
his fault.  At the time he purchased the subject property in 
1980, it was valued at $53,200.  In August 1987 it was 
appraised in "as is" condition at $26,900, representing a 
diminution in value of more than $25,000 from the time he 
purchased the subject property.

3.  Following the initial default, VA failed to effectively 
communicate with the veteran in a timely manner to assist him 
in reducing the eventual amount of the indebtedness.

4.  The veteran would be unjustly enriched if a full waiver 
of his loan guaranty indebtedness were granted.

5.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the loan guaranty indebtedness, not waived 
herein or previously by the RO, without resultant undue 
financial hardship, and repayment of this portion of the 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  Following default on the VA guaranteed loan, there was a 
loss of the property which constituted the security for the 
loan.  38 U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R. 
§ 1.964(a) (1999).

2.  The waiver of the interest accrued on the veteran's loan 
guaranty indebtedness between the establishment of the debt, 
and the notification of the veteran, in the approximate 
amount of $823 is consistent with the principles of equity 
and good conscience  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965 (a) (1999).

3.  Recovery of the balance of the veteran's loan guaranty 
indebtedness, not waived herein or previously waived by the 
RO, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107(a), 5302 (West 1991); 
38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board finds the appellant has presented a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further, the 
Board finds that VA's statutory duty to assist the veteran in 
the development of his claim has been satisfied.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

In July 1980, the veteran and his wife purchased a home in 
Houston, Texas, for $53,200, utilizing a 10.5 percent, VA 
guaranteed loan in the amount of $51, 700.  In conjunction 
with the purchase of the property, the veteran executed a VA 
Application for Home Loan Guaranty (VA Form 26-1802a).  He 
acknowledged that as a GI home loan borrower he would be 
legally obligated to make the mortgage payments called for by 
his mortgage loan contract.  He was informed that the fact 
that he disposed of his property after the loan had been made 
would not relieve him of liability for making the payments.  
The document also specified that he would not be relieved 
from liability to repay any guaranty claim which VA might be 
required to pay his lender on account of default in the loan 
payments and the amount of any such claim payment would be a 
debt owed by him to the Federal Government.  The document 
specified that "this debt will be the object of established 
collection procedures."  

A joint tax return for the veteran and his wife for 1980 
reflected an adjusted gross income of $13,832.  Federal tax 
returns subsequent thereto reflected a combined adjusted 
gross income of $21,158 for 1981, $33,727 for 1982, $31,797 
for 1983, $29,412 for 1984, $26,010 for 1985, and $35,111 for 
1986.

In January 1987, the veteran was notified that the loan was 
in default and that he was to contact the note holder to 
discuss alternatives to foreclosure or to arrange a suitable 
repayment plan.  A copy of the letter submitted by the 
veteran contains a handwritten note which read "cannot accept 
'deed in lieu' in Texas."  

In a March 1987 communication, the veteran's wife informed 
the note holder that the veteran had been laid off from his 
job three years previously, that he had found a job in 
another State, and that they would be moving the first week 
of June.  It was indicated that realtors had declined to list 
the property because there was "no market for homes in this 
neighborhood."

A Notice of Default was issued by the noteholder in April 
1987.  It was indicated that the date of first uncured 
default occurred on February 1, 1987.  The amount was 
$1901.22.  The reason given for the default was "refuses to 
pay; overextended."  It was related that the veteran had 
written the note holder and advised that because of his 
unemployment, he was planning to vacate the property and 
relocate.

A June 1987 Notice of Intention to Foreclose was issued by 
the noteholder in which it was indicated the veteran appeared 
incapable of maintaining the payments and was planning to 
vacate the premises by June 1.  The document reflected that 
all possibilities of curing the default had been exhausted 
and that a deed in lieu of foreclosure was not obtainable, 
nor was it legally feasible to accept such a deed.

On June 16, 1987, the veteran sent a letter to the note 
holder enclosing the keys to the subject property.

In August 1987, VA notified the veteran that the mortgage 
holder was taking action to foreclose on the subject 
property.  The veteran was advised to act quickly to protect 
his interests.

Of record is an August 1987 appraisal report of the subject 
property conducted by the note holder.  The property was 
valued in "as is" condition at $26,900.

A foreclosure sale of the property was held in October 1987.  
The property was sold to the note holder as the highest 
bidder in the amount of $41,677.23.  Thereafter, the VA paid 
the note holder on the loan guaranty, and a loan guaranty 
indebtedness of $11,618.21, plus accrued interest, was 
established.

In support of his request for a waiver of the loan guaranty 
indebtedness, the veteran submitted a financial status report 
dated in October 1992.  At that time the veteran indicated 
his gross monthly salary was $1,827.  His spouse reported a 
gross monthly salary of $1,765.  He also had additional 
income of $1622 per month.  After payment of all the 
expenses, he indicated they had a positive balance of $63.  
Various assets were listed as being worth $42,798.

Of record is a February 1993 communication from a real estate 
agent in Houston.  She reported that real estate prices in 
the Houston area had begun a downward trend in the years of 
1983 to 1984 and continued the downward spiral until about 
1988.  In the particular neighborhood in question, there were 
scores of vacant properties, she reported.  She added that 
many people were unable to meet their monthly payments and 
were forced to give up their homes through foreclosure.  She 
recalled that others would try to sell their homes before the 
foreclosure, but were unable to compete with the Resolution 
Trust Corporation, banks, and other lending institutions who 
were trying to "unload" their own properties.  She stated 
that a "very conservative guestimate" would be that more than 
50 percent of the subdivision in question was foreclosed and 
this made for "an impossible" market.  She added that 
prospective buyers were frightened away from the neighborhood 
because of vandalism taking place in the vacant properties.

At the time of a hearing at the RO in May 1993, the veteran 
testified that he had lost his job in 1984.  He added that he 
obtained a minimum wage job in a bookstore a year later and 
during this period he paid his bills with savings.  He also 
indicated that he contacted the VA for assistance with his 
problem, but was told that nothing could be done until the 
loan went into default.

In April 1999, the veteran submitted an updated financial 
status report.  It indicated that the veteran and his wife 
had no dependents.  He had been employed as a minister from 
March 1987 to the present time in Wichita, Kansas.  His wife 
had been employed as a legal secretary from February 1988 to 
the present time with a law firm in Wichita.  His total 
monthly net income was listed as $3,100, while his wife's 
income was listed as $1,674.  Combined monthly net income was 
listed as $4,774.

Total monthly expenses were listed as $3,983.  These were 
shown as $876 for rent or mortgage payment; $286 for food; 
$245 for utilities and heat; $987 for other living expenses; 
and $1,589 in monthly payments on installment contracts and 
other debts.  He indicated that subtracting his total monthly 
expenses from the combined monthly net income left a balance 
of $791 a month.

Total assets amounted to $194,613.  This consisted of $800 
cash in the bank, a 1992 automobile with a resale value of 
$2,500, a time share with a reported value of $8,063, stocks 
and other bonds worth about $3,000, real estate owned with a 
resale value of $100,250, a 401(k) worth $20,000, and a 
403(b) worth $8,000.

As for installment contracts and other debts, he reported 
having a credit card with an unpaid balance of $2,500.  
Amount due monthly was $100.  No amount was past due.  He 
also reported a relative as a creditor.  The original amount 
of the debt was $34,600.  The unpaid balance was $5,400, 
while the amount due monthly was $350.  He also reported 
having a PLUS loan, incurred in 1991 and 1992 with an 
original amount of debt of $8,000.  The unpaid balance was 
$2,965.  $102 was due monthly.  No amount was past due.  

He also reported a debt of $7,097 to a financial institution 
sustained in 1997.  The unpaid balance was $5,621.  $137 was 
due monthly, while no amount was past due.

He also reported having a VISA Platinum card with an unpaid 
balance of $10,852.  $250 was due monthly.  No amount was 
past due.  The veteran also reported having pledged an amount 
of $7,800 to his church in 1999.  The unpaid balance of the 
pledge was $5,850.  $650 was due monthly.  No amount was past 
due.  He reported the total unpaid balance of his various 
debts was $33,188.  He indicated that he paid $1,589 monthly 
for the various debts.

Of record is an undated communication from the veteran in 
which he referred to excerpts from the Houston Chronicle 
newspaper in 1986 on several different occasions.  The 
articles all pertained to the depressed housing market in the 
Houston area throughout 1986.

Also of record are two communications dated in May 1999 and 
an undated communication to the combined effect that because 
of the economic downturn in the Houston area in 1984, the 
veteran had to be terminated from his position as minister of 
education.

In a July 1999 supplemental statement of the case, the 
Committee on Waivers and Compromises determined that with 
consideration of the principles of equity and good 
conscience, it would not be inequitable to waive recovery of 
an amount representing one-half of the decrease in property 
value that occurred during the veteran's ownership of the 
subject property.  Accordingly, the Committee found that 
waiver in the amount of $5,809.11 was warranted.  However, 
the remaining amount of the indebtedness, $5,809.11, was 
denied, based upon the veteran's degree of fault and his 
ability to repay.  

Analysis

Before discussing the question of entitlement to a waiver of 
the charged loan guaranty indebtedness, focusing on the 
standard of equity and good conscience, the Board will 
briefly deal with several preliminary matters.

Creation of the Debt

The veteran does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the appellant defaulted on his mortgage 
loan, and that the required procedures for foreclosure were 
followed.  The Board finds that the loan guaranty 
indebtedness was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Fraud, Misrepresentation or Bad Faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The Court 
has held that the Board must independently address this 
preliminary consideration before addressing whether waiver 
would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 
(1994).  Having independently reviewed the evidence of record 
in light of the applicable regulation 38 C.F.R. § 1.965(b) 
(1999) and the decision made in the case of Richards v. 
Brown, 9 Vet. App. 255, 257 (1996), the Board does not find 
any evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran.

The Board notes that under Richards "bad faith" was defined 
exclusively as "unfair or deceptive dealings by one who seeks 
to gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  See 38 C.F.R. § 1.965(b) (1997); 
Richards v. Brown, 9 Vet. App. 255, 257 (1996).  Essentially, 
therein the Court held that the operative language in 
38 C.F.R. § 1.965(b)(2) limited bad faith to cases in which 
there was an intent to seek an unfair advantage.  Prior to 
the Richards decision, a determination of bad faith could 
also have been predicated on a mere negligent failure to 
fulfill a duty or contractual obligation; however, in 
Richards it was held that this could not be an appropriate 
basis for a bad faith determination.  Richards, 9 Vet. App. 
at 257.  As noted above, in this case the Board does not find 
any evidence of fraud, misrepresentation or bad faith on the 
part of the veteran.  

Considerations of Equity and Good Conscience

Waiver of loan guaranty indebtedness may be authorized if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" "means fairness to both 
the appellant and to the Government."  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are (1) fault of the debtor; (2) balancing of 
faults; (3) undue hardship; (4) defeat the purpose; (5) the 
unjust enrichment of the veteran, and (6) whether the veteran 
changed positions to his detriment in reliance upon a granted 
VA benefit.  The list of elements contained in the regulation 
is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

As noted above, the Board has heretofore found the appellant 
to be free from an indication of fraud, misrepresentation, or 
bad faith.  In the resulting evaluation of whether equity and 
good conscience necessitate a favorable waiver decision, the 
Board must consider all of the specifically enumerated 
elements applicable to a particular case.  The Board has in 
fact considered all of the elements noted and finds that in 
the instant case, the issues of fault, undue enrichment, and 
undue financial hardship are the most significant.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks in this case as to 
whether there were any mitigating circumstances that would 
impact on an equitable determination.

VA's working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt."  (Veterans Benefits Administration Circular 20-90-
5, February 12, 1990.)  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.

In the present case, the veteran was at all times in direct 
control of the subject property and debt obligation.  
Utilizing a VA guaranteed loan in 1980, he was able to 
purchase the subject property under favorable conditions.  
Normally, one could have expected the subject property to 
appreciate in value.  However, based upon what was described 
as a depressed regional economy, a fact which the Board does 
not dispute, this did not come to pass.  Regardless, the 
undersigned notes that VA should not be expected to ensure 
the continued appreciation or even stability of the property 
in addition to guaranteeing payment of the loan obligation.  
The veteran's responsibility for payment under the loan 
obligation was not contingent upon the continued economic 
health of the region in which the property was situated or 
whether it was advantageous for him to maintain his loan 
payments.  This is so, even though he clearly was not 
responsible for the economic downturn that he experienced in 
the Houston area in the early to mid-1980's.  He was 
nevertheless in direct control of his financial situation, 
and it was incumbent upon him to take those actions expected 
of a person exercising a high degree of care, with due regard 
to his contractual responsibility to the Government.  It was 
not the move away from the property per se that caused the 
foreclosure of the VA guaranteed loan, but his personal 
financial decisions thereafter that directly resulted in the 
creation of the loan guaranty indebtedness.

The veteran has argued that his fault is totally excusable 
because of the economic climate.  The difficulties that he 
faced, while relevant to mitigation, are not the critical 
issue; his failure to simply meet his contractual obligation 
under the VA guaranteed loan is.  By definition, and under 
all accepted criteria, he must be considered at fault.  He 
made financial choices that he believed were in his best 
interest; in so doing, he unilaterally agreed to accept the 
consequences of those choices.

Notwithstanding this conclusion, the Board may take into 
consideration all mitigating factors, and a finding of fault 
can be tempered by a finding that he was faced with an 
extraordinarily difficult situation at the time that he 
defaulted on the loan obligation.  The financial problems 
that he and his wife faced have been documented.  When he 
concluded that his financial situation was too difficult, he 
vacated the property and sought employment elsewhere.  It 
appears that he left the subject property in reasonably sound 
condition.  Also, he sent a letter to the note holder in June 
1987 in which he enclosed the keys to the subject property.  
Accordingly, the undersigned finds that he at least made some 
minimal efforts toward minimization of the indebtedness.  
These actions are consistent with the determination by the RO 
in arriving at a substantial reduction of the indebtedness 
through a waiver of one-half of the indebtedness.  

With respect to a balancing of faults, the fault of the 
veteran is as described above.  VA, on the other hand, has 
carried out its responsibilities for the most part as 
prescribed by law.  However, a troubling aspect of the case, 
as pointed out by the veteran and his representative, is the 
undue delay on the part of VA in notifying the veteran of the 
loan guaranty indebtedness in a timely fashion of the 
process.  The notice of indebtedness was sent to the veteran 
at the address of the property in question on June 16, 1988, 
a time over one year after the veteran had vacated the 
premises  The notice of intention to foreclose dated in June 
1987 reflected that the veteran planned to vacate the 
premises by June 1, 1987. Indeed the veteran sent the keys to 
the property to the note holder on June 16, 1987.  VA did not 
thereafter attempt to contact the veteran until September 
1992, several years later.  There is no indication the 
address was not readily ascertainable.  The veteran 
immediately submitted a request for waiver at that time.  
Although the veteran was not absolutely prejudiced as a 
result of the delay in notifying him at the Kansas address, 
he was placed at a certain disadvantage in his ability to 
accumulate and present evidence on behalf of his waiver 
request.  That factor can and should be taken into 
consideration in the waiver determination.  Accordingly, to 
the extent that this post-facto delay contributed to the 
amount of the debt in terms of the accumulation of interest, 
the veteran has been inequitably assessed.  The Board 
believes that any interest accumulated between October 1987, 
the month in which the loan guaranty indebtedness was 
established, and September 1992, the month in which the 
veteran was finally notified of the debt, should be waived.  
It appears that by the time the veteran was notified, the 
amount of $823.38, of interest had already accrued.  The 
waiver of that interest, independent of any other waiver 
determination, would be consistent with the principles of 
equity and good conscience.

The Board also notes that after reviewing the record on 
appeal, it can find no indication that the action or inaction 
of VA contributed in any way to the loss of the property, nor 
has the appellant pointed to any such actions on the part of 
VA which would outweigh his own actions in this matter.

The third element to be considered is "undue hardship," which 
basically is described as "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  In this regard, the Board is mindful of the 
principle that the veteran is expected to accord a debt to 
the Government the same regard given to any other debt.  The 
financial data provided reflects the veteran and his wife 
have a monthly cash surplus.  However, it is also noted that 
he and his spouse, in fact, have considerable secondary 
indebtedness to which a major portion of their income is 
allocated.  They have, nevertheless, always made timely 
payments toward those debts.  The most recent financial 
status report of record dated in April 1999 shows that the 
veteran and his spouse are able to repay others and 
contribute toward two different retirement funds at the same 
time.  The veteran indicated that they were not past due on 
any of their outstanding debts.  The financial status report 
also reflects that the veteran and his spouse have 
considerable assets in the form of ownership of their own 
home, a significant interest in a time share, stocks and 
bonds, cash in the bank, and retirement accounts.  

Further, a proper analysis of undue hardship must take into 
consideration not only the veteran's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  He and his spouse are relatively young 
and it is clear they have shown themselves to be flexible and 
resourceful.  They appear to have very stable careers.  They 
can, therefore, reasonably expect to have a number of 
additional years of substantially gainful employment.  They 
should be able to repay the indebtedness not waived herein 
over time without significantly impairing or curtailing 
funding for the basic necessities of life.  

The Board has determined that the fault of the veteran in the 
creation of the debt was great.  VA absorbed a significant 
loss in the transaction.  Since the veteran create the 
circumstances leading to the indebtedness in the first place, 
he should bear a substantial burden of the repayment.  The 
Board has also determined the veteran was enriched as a 
result of the loan, and he has the financial ability to repay 
a portion of the indebtedness.  Accordingly, the Board 
believes that in order to accord the veteran full benefit of 
the doubt, he should be placed in the most advantageous 
position that he could reasonably have expected.  To do less 
would be inequitable; however, to do more would ignore the 
obvious fault of the veteran in the creation of the debt, and 
increase the potential for his unjust enrichment.  
There is no evidence that he and his wife would be forced to 
endure a lack of food, clothing, or shelter as a result of 
the collection of this portion of the debt.  Thus, the 
evidence of record does not indicate that the veteran cannot 
repay the remaining amount of the loan guaranty indebtedness 
without financial hardship with prudent budgeting.  38 C.F.R. 
§ 1.917.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the veteran.  38 C.F.R. § 1.965(a)(5).  As 
noted above, the veteran's 1999 financial status report 
reflects that he and his wife have steady jobs with 
respectable incomes, and they have a time share property, 
stocks and bonds, and retirement accounts.  To allow 
retention of money owed to the Federal Government under such 
circumstances would result in an unfair gain to the veteran 
and would result in unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran's relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment, nor do the facts 
show this to be the case.

The Board has identified no additional factors which should 
be considered in adjudicating the claim for a waiver of the 
remaining indebtedness.  The veteran has complained that he 
was under undue hardship at the time of the sustaining of the 
debt in the 1980's and that his current income should not 
count.  However, it is the current status which is 
determinative in assessing whether one is capable of paying 
back a debt.  Again, there is no evidence of record that the 
veteran and his wife would be forced to endure a lack of 
food, clothing, or shelter as a result of the collection of 
the remaining portion of the debt.

The Board has taken into consideration the responsibility the 
veteran accepted upon obtaining the advantageous VA 
guaranteed loan, the hardships he endured over the years, his 
attempt at mitigation of the amount of the indebtedness, his 
current financial status, and the economic and emotional 
climate in which the loan guaranty indebtedness was created.  
The Board finds that a preponderance of the evidence 
substantiates that it would not be against the principles of 
equity and good conscience to recover the remainder of the 
loan guaranty indebtedness not waived previously by the RO or 
herein.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of the balance of the veteran's loan 
guaranty indebtedness, not waived herein or previously waived 
by the RO, is denied.  

Waiver of the interest accrued on the veteran's loan guaranty 
indebtedness between the establishment of the debt and the 
notification of the veteran in September 1992, in the amount 
of $823.38, is granted.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	




 

